BOND, C.
Since the argument and submission of this case a stipulation has been entered into by the parties whereby it is agreed that this cause shall be reversed with directions to the circuit court of Knox county to order the probate of the will of Sarah F. Tinsman, deceased. In accordance with the terms of said stipulation, the judgment of said circuit court will be reversed, and the cause remanded with directions to enter a judgment ordering the probate of the will of Sarah F. Tinsman; and the clerk of this court is hereby ordered to file the aforesaid stipulation with this opinion.
PER CURIAM. — The foregoing opinion of Bond, C., is adopted as the opinion of the court.
All the judges concur.